
HTML PUBLIC "-//W3C//DTD HTML 4.0 Transitional//EN"




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Collins, 2013 ONCA 392

DATE20130611

DOCKET: C52763

Rouleau, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gary Wayne Collins

Appellant

Robert Sheppard, for the appellant

Allison Dellandrea, for the respondent

Heard: June 10, 2013

On appeal from the conviction entered on February 4, 2010
    and the sentence imposed on March 1, 2010 by Justice Gorman of the Superior
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues that the trial judge failed to consider whether, at
    the last moment, the appellant may have decided not to go through with the
    planned sexual encounter. Had this been considered, the trial judge may have
    concluded that the extensive sexually explicit online chats that preceded the
    planned meeting were not made for the purpose of facilitating the commission of
    one of the designated offences.

[2]

We disagree. It is apparent from the record that the offence of internet
    luring had clearly crystalized well before the setting of the date for the
    meeting. The fact that the appellant may have had a last minute change of heart
    about going through with the meeting on that day is of no moment. The trial
    judge properly concluded that on this record, the necessary
mens rea
was made out beyond a reasonable doubt.

[3]

The appeal is dismissed.


